PER CURIAM.
James Black Jr. filed a motion pursuant to Florida Rule of Criminal Procedure 3.800 alleging he was sentenced in accordance with a guidelines scoresheet that erroneously included victim injury points. The trial court denied the motion by stamp without attaching any documentation which would refute Black’s claim. For that reason, this case is remanded to the trial court for either attachment of those portions of the record that demonstrate Black is not entitled to the relief sought or an evidentiary hearing.
Reversed and remanded.
CAMPBELL, A.C.J., and HALL and BLUE, JJ., concur.